DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 08/11/2021, in response to claims 1-6 rejection from the non-final office action (05/27/2021), by amending claims 1 and 4 and cancelling claims 2-3 is entered and will be addressed below.

Claim Interpretations
The “a height of the vertical support is determined such that the bottom reflector is placed on the upper half of the lower space” of claim 5, the determination is a process of designing the apparatus, is a product by process claim and does not have patentable weight in the apparatus claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 6139643, from IDS, hereafter ‘643), in view of Jeong et al. (US 20070077357, hereafter ‘357), Nakashima et al. (US 20070003718, hereafter ‘718) and Kesala (US 20010042523, hereafter ‘523).
‘643 teaches some limitations of:

a plurality of reflection plates 11 on the bottom surface thereof as well. The reflection plates, each of which is formed of a thin tantalum (Ta) plate, are superimposed on top of one another (col. 1, lines 48-52, Fig. 4 shows the topmost reflecting plate 11 is at the upper half of the lower space, the claimed “a bottom reflector positioned in an upper half of a lower space formed between a bottom of the crucible and a bottom surface of the inner space”);
 a heater 9 is disposed so as to enclose the crucible 8 (col. 1, lines 42-43, the claimed “a heater positioned between a side of the inner space and an outer side of the crucible and extending to an upper surface of the bottom reflector”),
a plurality of reflection plates 11 on the bottom surface thereof as well. The reflection plates, each of which is formed of a thin tantalum (Ta) plate, are superimposed on top of one another (col. 1, lines 48-52, the claimed “wherein the bottom reflector has a plurality of reflecting plates which are overlapped”).

‘643’s reflection plates require support lest they will collapse under gravity, but ‘643 is silent on where the support(s) is/are. ‘643 does not teach the other limitations of:
Claim 1: (1A) a supporter provided on the bottom surface of the inner space to support the bottom reflector;
(1B) wherein an uppermost reflecting plate positioned at a highest position of the plurality of reflecting plates is made of an insulating material, and 
(1C) wherein a lower end of the heater is in contact with an upper surface of the uppermost reflecting plate.  
Claim 4: wherein the uppermost reflecting plate is made of ceramic as the insulating material, and has a disk type.
Claim 5: wherein the supporter comprises: 
a vertical support that is vertically placed on the bottom surface of the inner space; and 
a horizontal support provided at an upper end of the vertical support, provided to be horizontal to the bottom surface of the inner space, and on which the bottom reflector is seated, 
wherein a height of the vertical support is determined such that the bottom reflector is placed on the upper half of the lower space.
Claim 6: further comprising: a bottom reflecting plate provided on the bottom surface of the inner space.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added horizontal and vertical supports, as shown in Fig. 2 of ‘357, between support plate 12 and all the reflection plates 11 of ‘643 (the limitations of 1A and 5-6), for the purpose of supporting multiple reflection plates that is required by ‘643 and/or for its suitability for supporting multiple reflection plates with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note the reflection plates 11 of ‘643 is for reflecting heat to the bottom surface of the crucible 8, and the supports should be orientated accordingly. Note also the lowest reflection plate 11 would have been attached to the support plate 12 of ‘643 (because that is the only strong support) by the imported 

‘643 teaches that the reflection plates, each of which is formed of a thin tantalum (Ta) plate, are superimposed on top of one another (col. 1, lines 48-52).

‘718 is analogous art in the field of Reflector, Heating Crucible Equipped With Reflector (title). ’718 teaches that the reflector 20 is made of insulating material such as ceramics. Examples of the ceramics include oxides such as alumina, zirconia and magnesia; nitrides such as silicon nitride, boron nitride and aluminum nitride; and carbides such as silicon carbide (Fig. 2, [0041], 3rd sentence), for the purpose of even heat distribution ([0010]). Note also the reflector 20 is placed and fixed on a holder 33 (Fig. 3, [0043], last sentence, also read into claim 1).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the tantalum as the material of the reflection plates 11 of ‘643 with insulating ceramics (the limitations of 1B and 4), as taught by ‘718, for the purpose of even heat distribution, as taught by ‘718 ([0010]). 

Fig. 4 of ‘643 shows the heaters 9 does not extend to the topmost reflection plate 11 and there is no horizontal heater at the bottom of the crucible 8. A person of ordinary 

‘523 is analogous art in the field of chemical vapour deposition ([0035]), a liquid or solid at ambient temperature is vaporised from the reactant source at a vaporising temperature; and the vaporised reactant is fed into the reaction chamber ([0024]).
Fig. 3 of ’523 shows that the heating element 2 in the heating element box 2’ in touch of reflector box 3 ([0053]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have extended the heaters 9 in contact with the topmost reflection plate 11 (the limitation of 1C), as taught by ‘523, particularly after replacing the reflection plates 11 with insulating ceramics (no short circuit concern), for the purpose of extending the heater to the bottom of the crucible as much as possible and/or for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Alternatively, claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘643, in view of ‘357, ‘718, and Huh et al. (US 20070092635, hereafter ‘635).
‘643 teaches some limitations of claim 1 and does not teach the other limitations of claim 1 as discussed above.

‘357 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added horizontal and vertical supports, as shown in Fig. 2 of ‘357, between support plate 12 and all the reflection plates 11 of ‘643 (the limitations of 1A and 5-6), for the purpose of supporting multiple reflection plates that is required by ‘643 and/or for its suitability for supporting multiple reflection plates with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Note the reflection plates 11 of ‘643 is for reflecting heat to the bottom surface of the crucible 8, and the supports should be orientated accordingly. Note also the lowest reflection plate 11 would have been attached to the support plate 12 of ‘643 (because that is the only strong support) by the imported unlabeled vertical bolts/support and therefore, is “on the bottom surface of the inner space”.

‘643 teaches that the reflection plates, each of which is formed of a thin tantalum (Ta) plate, are superimposed on top of one another (col. 1, lines 48-52).

‘718 is analogous art as discussed above.



Fig. 4 of ‘643 shows the heaters 9 does not extend to the topmost reflection plate 11 and there is no horizontal heater at the bottom of the crucible 8. A person of ordinary skill in the art would have known the short circuit concern by contacting heaters 9 with conductive tantalum reflector.

‘635 is analogous art in the field of An apparatus and method for depositing a thin film, including a processing chamber having a film forming part and a deposition preventing part, the deposition preventing part being peripheral to the film forming part, an evaporation source in fluid communication with the processing chamber (abstract). ‘635 teaches that The detailed structure of the evaporation source 24 will be described in more detail with respect to FIG. 4. The evaporation source 24 of an embodiment of the present invention may include a furnace 51 for storing the deposition material, at least one heating unit 54, at least one reflector 53 ([0035], Fig. 4 shows the reflector 53 in contact with the heater 54, even with a larger contact surface area, ostensible the conductive heat lost is acceptable).

prima facie case of obviousness. MPEP 2144.07.

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112 rejection of claim 2, see the top of page 4, Applicants’ amendment overcomes the rejection.
In regarding to 35 USC 103 rejection over ‘643, ‘357, ‘718, and ‘523,  Applicants argue that
A) ‘718’s heating part can be separated from the reflector 20, see the middle of page 6, crucible 10 and reflector 20 do not contact for effective heating, see the top of page 7, Fig. 6 of ‘643 metal crucible has large thickness, see the middle of page 7, needs effective heating, therefore, the insulating reflector of ‘718 needs a gap with the heater when combined with ‘643, see the bottom of page 8.
This argument is found not persuasive.
wherein a lower end of the heater is in contact with an upper surface of the uppermost reflecting plate“ of the newly amended claim 1 (similar to previous claim 3 except “contact”).
‘718’s gap is to prevent direct heat conducting between the heating crucible 10 and the reflector 20, which has a large surface contact area that conduct heat between the heating crucible and the reflector. Not only the contact of heater 9 with the reflector 11 (replaced by insulting ceramics of ‘718) of ‘643 has little contact at the end of the heater wire 9, the reflectors 11 have many layers with gap among them, there is no thermal loss from the contact through conduction between the heater 9 to the reflectors 11.
Furthermore, the heater wire 9 cannot suspend in air without support. Supporting the heater wire 9 through a lower component, incidentally, the reflector, is a common solution to a person of ordinary skill in the art. 
By the way, Fig. 4 of ‘643 is cited for the OC. Fig. 6 of ‘643 also works for the rejection but the rejection is not limited to Fig. 6.
B) ‘523’s heater reflector sheet 3 does not contact the heating element 2 at all, it is in contact with the heating reflector box 2’, see the last two lines of page 8 to the middle of page 9.
This argument is found not persuasive.
Fig. 3 clearly shows the same parts for the heating element 2 and the heating element box 2’, the top of the vessel 1 has two power connector. 
‘523 is cited merely for showing that a heater contacting a reflector with a limited contact area is possible.

Applicants’ submitted IDS KR 101390413 teaches heater 140 passing through the holes 124 of the reflector 120 (Fig. 2 and 4) because the reflector 120 is made of metal. When the reflector is made of ceramic, there is no short circuit concern for the heater and reflector contact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants’ submitted IDS KR 101390413 teaches heater 140 passing through the holes 124 of the reflector 120 (Fig. 2 and 4) because the reflector 120 is made of metal. IDS KR 20150102431 cited reflector 170 supports heater 120 indirectly as the material for the reflector is not disclosed, possibly for the concern of metal reflector. 

US 20140109829 is cited for bottom reflector DRF “in an upper half of a lower space formed between a bottom of the crucible and a bottom surface of the inner space“ (Fig. 4). US 6589351 is cited for ceramic reflector 80 (Fig. 10, col. 8, lines 60-61). US 20160102396 is cited for reflector 620 touching the bottom of vacuum chamber (Fig. 1, applicable to claim 6).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716